DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-8, 10-15 and 17-20 are currently pending. Claims 2, 9 and 16 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the non-final rejection dated 01/18/202, have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARAYANAN (US 2018/0091538) in view of ABRAMSON (US 2013/0344859).
Regarding claims 1, 8 and 15,
	NARAYANAN teaches a set of instructions causing a device to operate according to a method for activating an authorization device comprising: 
an authorization device (100) having a wireless interface(120) that is disabled from receiving data;
receiving a request to re-configure the authorization device ([0053] teaches that element 113c may configure the DP application 113 to enable protection subsystem 471); and 
re-configuring the authorization device based on the request, the re-configuring enabling the authorization device to transmit authorization information to a reader device by way of the wireless interface ([0053] teaches sharing device suspension data (i.e., authorization information) with protection subsystem 471 (i.e., reader device) via wireless interface (“9” in fig. 1) described in [0017] as including a wireless communication path).
Narayanan fails to expressly teach detecting, at the device having a wireless interface that is disabled from receiving data, a power connection at a physical connector of the authorization device; and 
in response to detecting the power connection, enabling the wireless interface to receive data.
ABRAMSON teaches detecting, at the device having a wireless interface that is disabled from receiving data, a power connection at a physical connector of the authorization device; and 
in response to detecting the power connection, enabling the wireless interface to receive data ([0185] teaches a system wherein in certain implementations, when a device is connected to a power source, one or more sensors of the device (e.g., GPS, WiFi radio, cellular radio, Bluetooth radio, accelerometer, gyroscope, etc.) can be turned on/activated).
	Before the effective filing date of the invention, it would have been obvious to combine the teachings of Narayanan and Abramson, configuring the authentication device such that in response to detecting a power connection, the wireless interface is enabled to receive data, for the purpose of obtaining/receiving one or more inputs based upon which it can be determined whether the device is (or is not) presently operating within specified predetermined operating condition/ state/status (e.g., a suitable communication range).

Regarding claims 3, 10 and 17,
Narayanan teaches that the authorization device is disabled from being configured when the wireless interface is configured to be disabled from receiving data, and wherein the authorization device is enabled to be configured when the wireless interface is enabled to receive data ([0053] teaches sharing data based upon DP application 113c which enables device protection services on device 100).

Regarding claims 4, 11 and 18,
Narayanan teaches that detecting the activation operation comprises: receiving an activation of one of a touch sensor or a biometric sensor of the authorization device by a user ([0029] teaches NFC component 120 may be enabled via user interaction with biometric sensor). 

Regarding claims 5, 12 and 19,
Narayanan teaches that the activation operation includes a detection of a physical connection to a configuring device ([0017] teaches that communication of any suitable data is enabled via wired communication path).

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689